Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the second duct" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stan et al (88121229).


[AltContent: textbox (Variable interior passage (movable surface, see quote))][AltContent: textbox (Constricting surface @ 2nd duct)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Constricting surface @ 1st duct)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    584
    501
    media_image1.png
    Greyscale

“(38)    Preferably, the mobile portion 132 of the lower housing 128 is configured to move about a plurality of positions by pivoting about the axis 116. As the mobile portion 132 pivots about axis 116, the mobile portion 132 moves between a first position (FIG. 3) and a second position (FIG. 4). The mobile portion 132 can be configured to move between positions by an actuator, a cylinder, a motor or by any other means suitable for the intended use of moving the mobile portion 132. Preferably, the mobile portion 132 is moved by an actuator 138.”

(40)    Referring to FIG. 5, the housing 114 also includes a cam 140. The cam 140 can be positioned about the front end 136b of the mobile portion 132 of the lower housing 128, a rear end of the mobile portion 132a, or a front end of the base portion 130, and preferably, about a side wall of the lower housing 128. The cam 140 is structured similar to a barrel cam system that includes a cam slot 142 and a cam follower 144. The cam 140 directs the movement of the mobile portion 132 of the lower housing 128. Specifically, the cam 140 is configured to move the front end 136b in a substantially vertical direction to either increase or decrease the size of the outlet 122.

1. A cleaning system for a combine harvester comprising: 
a fan (112); 
at least one duct having an interior passageway that is positioned to receive an air stream from the fan (marked up); and 
a surface defined within the interior passageway of the at least one duct (marked up) that is configured to restrict a volume and increase a pressure of the flow of air passing through the at least one duct (the constricting surface also capable of “moving,” see quote above; however, it is not yet claimed, see cl. 7-10, i.e. the various Species). 

2. The cleaning system of claim 1, wherein the fan is positioned within a fan housing and the at least one duct either forms part of the fan housing or is fluidly connected to the fan housing (shown/taught above). 

3. The cleaning system of claim 2, wherein a second duct is fluidly connected to the fan housing for receiving the air stream from the fan (fig 9 embodiment is also considered; however, as shown above, the duct includes two ducts, an upper and a lower duct). 

4. The cleaning system of claim 1 further comprising a second surface (see 112(b) Rejection above; the lower surface is movable, see quote) defined within an interior passageway of the second duct that is configured to restrict a volume and increase a pressure of the flow of air passing through the second duct (capability is as discussed above). 

5. The cleaning system of claim 1, wherein the surface has an hour-glass shape as viewed in cross-section (surface shown includes a convex / hour glass shape). 

6. The cleaning system of claim 1, wherein the surface is positioned on one side of the duct (shown above), and a second surface is positioned on an opposite side of the duct facing said surface (shown above), wherein a profile of said surface differs from a profile of said second surface (as shown above). 


configured to move between positions by an actuator, a cylinder, a motor or by any other means suitable for the intended use of moving the mobile portion 132. Preferably, the mobile portion 132 is moved by an actuator 138.”

7. The cleaning system of claim 1 further comprising moving means for resiliently deforming or moving the surface in order to alter the volume of the flow of air passing through the at least one duct (see teachings above). 

8. The cleaning system of claim 7, wherein the moving means comprises a rotatable cam positioned adjacent said surface (as taught above, “by any other means”). 

9. The cleaning system of claim 7, wherein the moving means comprises an actuator for moving the surface (taught above). 

11. The cleaning system of claim 1 further comprising one or more grain sieves positioned downstream of the at least of duct (104, 106). 


a second duct fluidly connected to the fan housing for receiving the air stream from the fan (addressed in re cl. 3); and 
a second grain sieve positioned downstream of the second duct (see cl. 11; shown/taught above). 

13. The cleaning system of claim 1, wherein the surface comprises a first wall and a second wall, the first wall being positioned above the second wall in an overlapping fashion (shown/taught above the walls overlap). 

14. The cleaning system of claim 13 further comprising moving means for resiliently deforming the surface in order to alter the volume of the flow of air passing through the at least one duct (addressed in re cl. 7), said means positioned adjacent the second wall (fig 4) for causing the first and second walls to deform (as shown in figs 3 and 4, the walls deform into a constricting passage). 

15. The cleaning system of claim 14 wherein the first wall is biased to resist movement of the moving means (the actuator, for example using a hydraulic actuator fluid can biasingly resist the moving means, such as the piston). 



16. The cleaning system of claim 13, wherein each wall includes a first end that is fixed relative to the duct and a second end that is configured to move relative to the duct (as taught above, the second end of each wall are movable; the fixed first end is where it pivots, for example at 116’). 

17. The cleaning system of claim 1 wherein the surface comprises a wall including a first end that is fixed relative to the duct and a second end that is configured to move relative to the duct (as taught above, the wall can pivot or slide, relative to a fixed part, see fig 3). 

“(36)    As shown in FIG. 3, the lower portion 128 has a front end 136b and a rear end. The front end 136b forms part of the outlet 122. The rear end is formed by the base portion 130 and substantially covers the fan 112. When the mobile portion 132 of the lower portion 128 is moved between first and second positions, the front end 136b moves to either increase the size of the outlet opening 122 (FIG. 3) or decrease the size of the outlet opening 122 (FIG. 4). This feature of an adjustable housing outlet opening 122 advantageously provides for a means to increase the flow velocity of air generated by the blower 110 when the blower 110 is operating at a fixed or maximum RPM (revolutions per minute). This is especially advantageous when the blower 110 operates at a maximum output or RPM speed such that a higher velocity air flow cannot be generated by the blower fan. In other words, the air flow velocity generated by the blower 110 can be advantageously increased when the blower 110 is operating at a maximum capacity by 

18. The cleaning system of claim 17 further comprising a bracket that is fixed relative to the duct and defines a channel in which the second end of the wall is slidably positioned (the bracket is the rear end / base portion 130, the movable second end is the front 136b). 

19. A combine harvester comprising the cleaning system of claim 1 (fig 1).

Claims 1-4, 6-9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dray (2262453, cited by applicant).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Dray teaches on pg. 7, ln 36-72, two surfaces / leaves on the inside surface of the duct’s passage and the surfaces are movable:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a surface defined within the interior passageway of the at least one that is configured to restrict a volume and increase a pressure of the flow of air passing through the at least one duct)]
    PNG
    media_image2.png
    158
    285
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stan et al (88121229).

Stan teaches the claimed invention, in particular teaches one or more mobile portions (i.e. the top duct is fixed or movable; and, the lower duct is movable or slidable) by any suitable means:

“(38)    Preferably, the mobile portion 132 of the lower housing 128 is configured to move about a plurality of positions by pivoting about the axis 116. As the mobile portion 132 pivots about axis 116, the mobile portion 132 moves between a first position (FIG. 3) and a second position (FIG. 4). The mobile portion 132 can be configured to move between positions by an actuator, a cylinder, a motor or by any other means suitable for the intended use of moving the mobile portion 132. Preferably, the mobile portion 132 is moved by an actuator 138.”

However, the pump intended to inflate / deflate a balloon is not shown as claimed:

10. The cleaning system of claim 7, wherein the surface comprises a balloon, or a balloon is positioned adjacent said surface, and the moving means comprises a pump for inflating or deflating the 

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known":  pump inflatable balloon.

.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Weichholdt (2006/0287018) teaches the flow restricting surface in the interior of the duct passage (fig 3, ref 78).

[AltContent: textbox (Flow restricting surface)][AltContent: arrow]
    PNG
    media_image3.png
    340
    538
    media_image3.png
    Greyscale


Lauer et al (EP 0683 970 A2) teaches two flow restricting surfaces on opposite sides of the duct’s passage:

[AltContent: textbox (Flow controlling surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    731
    594
    media_image4.png
    Greyscale


	Quick (3664349) teaches a vortex regulator baffle or flow restricting surface on the inside of the duct passage (fig 4, ref 44).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671